Exhibit 10.1

 

Execution Version

 

COMMITMENT INCREASE AGREEMENT AND SIXTH AMENDMENT TO

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS COMMITMENT INCREASE AGREEMENT AND SIXTH AMENDMENT TO FOURTH AMENDED AND
RESTATED CREDIT AGREEMENT (this “Sixth Amendment”) is dated as of April 9, 2019,
by and among Ensco plc, an English public limited company (the “Parent”), Pride
International LLC, a Delaware limited liability company and indirect
wholly-owned Subsidiary of the Parent (collectively, the “Borrowers”), the
Guarantors, the Banks party hereto, the Affected Banks, Citibank, N.A., as
administrative agent (the “Administrative Agent”), and the Issuing Banks.

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Borrowers, the Banks, the Administrative Agent and the Issuing
Banks are parties to that certain Fourth Amended and Restated Credit Agreement
dated as of May 7, 2013 (as amended by the First Amendment dated as of
September 30, 2014, the Second Amendment dated as of March 9, 2015, the Third
Amendment dated as of July 1, 2016, the Extension Agreement dated as of
October 4, 2016, the Fourth Amendment dated as of December 15, 2016, and the
Commitment Agreement and Fifth Amendment dated as of October 3, 2017 and
effective as of October 6, 2017, and as the same may be further amended,
restated, increased and extended, the “Credit Agreement”; capitalized terms used
herein that are not defined herein and are defined in the Credit Agreement are
used herein as defined in the Credit Agreement);

 

WHEREAS, the Borrowers intend to, pursuant to Section 2.19 of the Credit
Agreement and subject to the terms and conditions thereof, increase the
aggregate Commitments by an aggregate amount equal to $337,928,571.40 by
(a) adding each of Citicorp North America, Inc., Barclays Bank plc, and M&T Bank
as a Bank under the Credit Agreement (each, a “New Bank”, and, collectively, the
“New Banks”) and (b) requesting that certain existing Banks (each an “Increasing
Bank”, and collectively, the “Increasing Banks” and, together with the New
Banks, the “Affected Banks”) increase their respective Commitments as described
in Section 1(a) and Section 1(b) hereof, such that after giving effect to the
increase of the aggregate Commitments as set forth in clauses (a) and (b) above,
the amounts of the Commitments of the existing Banks and each New Bank shall be
as set forth on the Commitment Schedule attached as Annex I-A, as modified with
respect to the Specified Increasing Bank pursuant to Annex I-B hereto, as
applicable; and

 

WHEREAS, the Borrowers have requested that the Banks, the Administrative Agent
and the Issuing Banks modify the Credit Agreement as provided herein, and the
Administrative Agent, the Issuing Banks, and the Banks party hereto, which
constitute the Majority Banks, have agreed to do so subject to the terms and
conditions of this Sixth Amendment; and

 

WHEREAS, the Borrowers, the Administrative Agent, the Banks party hereto, and
the Issuing Banks wish to execute this Sixth Amendment to evidence such
agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and adequacy of which are
hereby

 

--------------------------------------------------------------------------------



 

acknowledged, the Borrowers, the Administrative Agent, the Banks, and the
Issuing Banks party hereto hereby agree as follows:

 

Section 1.              Commitment Increase; New Banks.

 

(a)                                 Pursuant to Section 2.19 of the Credit
Agreement and on the Effective Date, the aggregate Commitments of the Banks are
hereby increased from $2,002,500,000 to $2,340,428,571.40.  Each Affected Bank
(other than the Specified Increasing Bank (as defined below)) agrees and
acknowledges that its Commitment shall, automatically and without further
action, upon satisfaction of the conditions precedent set forth in Sections 6
and 7, be in the amount, and have the Termination Date, in each case set forth
next to its name on the Commitment Schedule attached as Annex I-A hereto.  The
Specified Increasing Bank agrees and acknowledges that its Commitment, as of the
Effective Date, shall be as set forth next to its name on the Commitment
Schedule attached as Annex 1-A hereto.

 

(b)                                 Pursuant to Section 2.19 of the Credit
Agreement and subject to the occurrence of the Effective Date, on the
Termination Date applicable to Goldman Sachs Bank USA (the “Specified Increasing
Bank”, and such Termination Date, the “Specified Increase Effective Date”), the
Specified Increasing Bank hereby agrees and acknowledges that its Commitment
shall, automatically on the Specified Increase Effective Date and without
further action, be in the amount, and have the Termination Date, in each case
set forth next to its name on the schedule attached as Annex I-B hereto.

 

(c)                                  The parties to this Sixth Amendment hereby
waive all notices required in connection with such increase to the aggregate
Commitments pursuant to Section 2.19 of the Credit Agreement as described in
this Section 1.

 

(d)                                 Each New Bank is hereby added to the Credit
Agreement as a Bank, and it agrees to be bound by all the terms and provisions
of the Credit Agreement and the other Loan Documents binding on a Bank.  Each
New Bank (i) confirms that it has received a copy of the Credit Agreement and
the other Loan Documents, together with copies of the financial statements
referred to in Section 4.04 of the Credit Agreement and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Sixth Amendment and become party to the Credit
Agreement; (ii) agrees that it will, independently and without reliance upon the
Administrative Agent, the Issuing Banks, or any other Bank and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, any of the other Loan Documents or any other instrument or document;
(iii) appoints and authorizes the Administrative Agent to take such action as
Administrative Agent on its behalf and to exercise such powers and discretion
under the Loan Documents under the Credit Agreement and the other Loan Documents
as are delegated to the Administrative Agent by the terms thereof, together with
such powers and discretion as are reasonably incidental thereto; and (iv) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Bank.  By their execution of this Sixth Amendment, the Parent, the Issuing
Banks, and the Administrative Agent hereby consent to the addition of each New
Bank, as and to the extent required under the Credit Agreement, including
without limitation Section 2.19(a) of the Credit Agreement.

 

2

--------------------------------------------------------------------------------



 

Section 2.                                           Effective Date Amendments
to Credit Agreement.  On the Effective Date (but after giving effect to the
increase of aggregate Commitments in Section 1(a) above), the Credit Agreement
is hereby amended as follows:

 

(a)                                 Section 1.01 of the Credit Agreement is
hereby amended by adding the following definitions in appropriate alphabetical
order:

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Security Industry and Financial Markets Association.

 

“Beneficial Ownership Regulation” mean 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code, or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Ensco Reference Rig” means, with respect to any Rowan Adjusted Rig, each Rig
listed as an “Ensco Reference Rig” for such Rowan Adjusted Rig on Schedule III.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Purchase Price Adjustment” means, with respect any Rowan Adjusted Rig, the
amount of any writedown in the net book value of such Rowan Adjusted Rig caused
by the application of GAAP purchase price accounting methods in connection with
the Rowan Transaction.

 

“Rowan Adjusted Rig” means each Rig listed as a “Rowan Rig” on Schedule III.

 

“Rowan Parent” means Rowan Companies plc, an English public limited company.

 

“Rowan Transaction” means the acquisition of the entire issued and to be issued
ordinary share capital of the Rowan Parent by the Parent or its nominee pursuant
to the terms and conditions set forth in that certain Transaction Agreement
dated

 

3

--------------------------------------------------------------------------------



 

as of October 7, 2018 (as amended by that certain Deed of Amendment No. 1 to
Transaction Agreement dated as of January 28, 2019 and as may be further
amended, the “Rowan Transaction Agreement”), as in effect on the Sixth Amendment
Effective Date and the Scheme of Arrangement (as defined in and in substantially
the form attached to the Rowan Transaction Agreement as in effect on the Sixth
Amendment Effective Date).

 

“Sixth Amendment” means that certain Commitment Increase Agreement and Sixth
Amendment to Fourth Amended and Restated Credit Agreement dated as of April 9,
2019 but effective as of the Sixth Amendment Effective Date, by and among the
Borrowers, the Guarantors party thereto, the Banks party thereto, the
Administrative Agent, and the Issuing Banks.

 

“Sixth Amendment Effective Date” means the “Effective Date” as defined in the
Sixth Amendment.

 

(b)                                 The definition of “Commitment Schedule” in
Section 1.01 of the Credit Agreement is hereby amended by replacing the text
reading “the Fifth Amendment Effective Date” with text reading “the Sixth
Amendment Effective Date”.

 

(c)                                  The definition of “Hedge Counterparty” in
Section 1.01 of the Credit Agreement is hereby amended by replacing the text
reading “any Loan Party” with text reading “the Parent or any of its
Subsidiaries”.

 

(d)                                 The definition of “Loan Documents” in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

“Loan Documents” means this Agreement, each Note (if any), each Guaranty (if
any), each L/C Related Document, the Fee Letters, each subordination agreement
referenced in clause (d) of “Permitted Debt”, and all other documents or
instruments executed and delivered in connection with this Agreement which the
Administrative Agent and the Borrowers designate in writing as a “Loan
Document.”

 

(e)                                  The definition of “Permitted Debt” in
Section 1.01 of the Credit Agreement is hereby amended by restating clauses
(d) and (n) thereof to read as follows:

 

(d)                                 Debt owing to the Parent or any Restricted
Subsidiary; provided that, any such Debt owing by a Loan Party to a non-Loan
Party Restricted Subsidiary shall be subordinated to the Obligations pursuant to
a Guaranty or other written agreement, as applicable, executed by such Loan
Party and such non-Loan Party Restricted Subsidiary on terms reasonably
satisfactory to the Administrative Agent;

 

(n)                                 any other Debt of the Restricted
Subsidiaries, provided (i) the Parent has demonstrated Pro Forma Compliance upon
the incurrence of any such Debt if such incurrence would constitute a Pro Forma
Compliance Event, (ii) no Default or Event of Default exists at the

 

4

--------------------------------------------------------------------------------



 

time of the incurrence of such Debt, nor would such result therefrom and
(iii) the aggregate principal amount of such Debt of the Restricted Subsidiaries
(excluding all such Debt permitted under clauses (a) through (m) above)
outstanding shall not exceed, at the time of any incurrence thereof, (A) the
lesser of (1) $1,000,000,000 and (2) 10% of Consolidated Tangible Net Worth as
of the last day of the most recently ended fiscal quarter for which financial
statements are available, minus (B) the aggregate amount of all obligations
(other than Debt incurred pursuant to this clause (n)) secured by Liens incurred
and outstanding pursuant to clause (p) of the definition of “Permitted Liens”.

 

(f)                                   The definition of “Permitted Liens” in
Section 1.01 of the Credit Agreement is hereby amended by restating clause
(p) thereof to read as follows:

 

(p)                                 Any Liens on the Property of the Parent and
the Restricted Subsidiaries not permitted in clauses (a) through (o) above;
provided that (i) the Parent has demonstrated Pro Forma Compliance upon the
incurrence of any such Lien if such incurrence would constitute a Pro Forma
Compliance Event, (ii) the aggregate outstanding principal amount of Debt
secured by all such Liens does not exceed, at the time of incurrence thereof,
(A) the lesser of (1) $1,000,000,000 and (2) 10% of Consolidated Tangible Net
Worth as of the last day of the most recently ended fiscal quarter for which
financial statements are available, minus (B) the aggregate outstanding amount
of unsecured Debt incurred pursuant to clause (n) of the definition of
“Permitted Debt”.

 

(g)                                  The definition of “Responsible Person” in
Section 1.01 of the Credit Agreement is hereby amended to read as follows:

 

“Responsible Person” means any of the president, any vice president, any senior
vice president, any executive vice president, the chief executive officer, the
chief financial officer, or controller, as the case may be, of a Borrower and
any other representatives of a Borrower as may be designated by any one of the
foregoing Persons with the consent of the Administrative Agent.

 

(h)                                 The definition of “Rig Value” in
Section 1.01 of the Credit Agreement is hereby amended to read as follows:

 

“Rig Value” means (a) with respect to any Rig (other than the Atwood Archer, the
Atwood Admiral, the Atwood Achiever, and the Atwood Advantage), the net book
value (determined in accordance with GAAP) of such Rig, as reflected in the
Parent’s balance sheet and (b) with respect to each of the Atwood Archer, the
Atwood Admiral, the Atwood Achiever, and the Atwood Advantage, the average of
the net book values (determined in accordance with GAAP) of the DS-9 Rig and the
DS-10 Rig, as reflected in the Parent’s balance sheet; provided that, with
respect

 

5

--------------------------------------------------------------------------------



 

to the determination of the Rig Value of any Rig acquired after the last day of
the most recently ended fiscal quarter for which financial statements have been
delivered pursuant to Section 5.01(a) or (b), the Rig Value of such Rig shall be
as reasonably agreed by the Parent and the Administrative Agent; and provided
further that, with respect to any measurement date on or after the Sixth
Amendment Effective Date, (x) the Rig Value for any Rowan Adjusted Rig shall be
calculated as the net book value (determined in accordance with GAAP) of such
Rowan Adjusted Rig, as reflected in the Parent’s balance sheet plus the Purchase
Price Adjustment and (y) the Rig Value of each Rowan Adjusted Rig shall be
reduced by (i) an amount (not to exceed the amount of the Purchase Price
Adjustment) equal to any impairment or other reduction to the Rig Value for the
Ensco Reference Rig for such Rowan Adjusted Rig (or if such Rowan Adjusted Rig
has more than one Ensco Reference Rig, by an amount (not to exceed the amount of
the Purchase Price Adjustment) equal to the average of the impairments or other
reductions to the Rig Values for all of the Ensco Reference Rigs for such Rowan
Adjusted Rig), in each case, since the last determination of Rig Value for such
Rowan Adjusted Rig and (ii) the applicable cumulative amortization of the
Purchase Price Adjustment, determined by applying the applicable useful life for
each Rowan Adjusted Rig.  If at any time following the Sixth Amendment Effective
Date, a Rowan Adjusted Rig shall incur an impairment which is reflected in the
Parent’s balance sheet, the Rig Value for such Rowan Adjusted Rig shall be
calculated as the net book value (determined in accordance with GAAP) of such
Rig, as reflected in the Parent’s balance sheet without further adjustment.

 

(i)                                     Section 1.03 of the Credit Agreement is
hereby amended by adding the following sentence to the end of such Section 1.03:

 

Notwithstanding the foregoing or any other provision contained herein or any
other Loan Document, any lease (or similar arrangement) that would have been
characterized, classified or reclassified as an operating lease in accordance
with GAAP prior to the date of the Parent’s adoption of Accounting Standards
Codification 842 (or any other Accounting Standards Codification having a
similar result or effect) (and related interpretations) (whether or not such
lease was in effect on such date) shall be deemed not to constitute a capital
lease, and any such lease shall be, for all purposes of this Agreement, treated
as though it were reflected on the Parent’s consolidated financial statements in
the same manner as an operating lease would have been reflected prior to the
Parent’s adoption of Accounting Standards Codification 842.

 

6

--------------------------------------------------------------------------------



 

(j)                                    Article I of the Credit Agreement is
hereby amended by adding the following new Section 1.05:

 

SECTION 1.05                Divisions.  For all purposes under the Loan
Documents, in connection with any division or plan of division under Delaware
law (or any comparable event under a different jurisdiction’s laws): (a) if any
asset, right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

 

(k)                                 Section 2.02(a) of the Credit Agreement is
hereby amended by replacing the text reading “whether, after giving effect to
such Borrowing, the aggregate amount of Available Cash would exceed
$150,000,000” with text reading “whether, after giving effect to such Borrowing,
the aggregate amount of Available Cash would exceed $200,000,000”.

 

(l)                                     Section 2.09(b)(ii) of the Credit
Agreement is hereby amended by replacing each reference to “$150,000,000” with
“$200,000,000”.

 

(m)                             Section 2.19(a) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

(a)                                 Request for Increase; Additional Banks. 
After the Sixth Amendment Effective Date, provided that (i) there has been no
Material Adverse Effect since the date of the most recently delivered financial
statements under Section 5.01(b), (ii) no Event of Default then exists, and
(iii) no Event of Default would result therefrom, upon notice to the
Administrative Agent, the Parent may from time to time request and effectuate
increases in the aggregate Commitments that terminate on the latest Termination
Date by an amount not to exceed $250,000,000 in the aggregate over the term of
this Agreement, without the consent of any Bank (other than a Bank that is
increasing its Commitment in connection with such request) by adding to this
Agreement one or more financial institutions as Banks or by allowing one or more
existing Banks to increase their respective Commitments; provided that (w) any
such increase shall be in a minimum amount of, and in increments of,
$10,000,000, (x) no Bank shall have any obligation to increase its Commitment,
(y) each new Bank providing a Commitment as part of any increase shall be
satisfactory to the Administrative Agent and the Issuing Banks, which approval
shall not be unreasonably withheld, delayed or conditioned, and (z) any
incremental Commitments provided pursuant to this Section 2.19 must have a
maturity that is not earlier than the latest Termination Date.

 

7

--------------------------------------------------------------------------------



 

(n)                                 Section 3.02 of the Credit Agreement is
hereby amended by restating clauses (c) and (d) thereof to read as follows:

 

(c)                                  After giving pro forma effect to such
Advance and any transactions anticipated to occur in the period of five Business
Days following the date thereof, the aggregate amount of Available Cash shall
not exceed $200,000,000;

 

(d)                                 If the aggregate amount of Available Cash
would exceed $200,000,000 after giving effect to such Advance, excluding the
effect of any other transactions that have not occurred prior to or
simultaneously with such Advance, then the Administrative Agent shall have
received a Use of Proceeds Certificate from the relevant Borrower with respect
to such Advance;

 

(o)                                 Section 4.17(a) of the Credit Agreement is
hereby amended by restating the first sentence thereof to read as follows:

 

As of the Sixth Amendment Effective Date, Schedule 4.17 contains an accurate
list of all Rigs owned or leased by the Parent or any of its Subsidiaries.  As
of the Sixth Amendment Effective Date, the Loan Parties and each of the Material
Subsidiaries are qualified to own each Rig as being owned by such Person under
the laws of the jurisdiction where such Rig is flagged as of the Sixth Amendment
Effective Date.

 

(p)                                 Article IV of the Credit Agreement is hereby
amended by adding the following new Section 4.21:

 

SECTION 4.21                Beneficial Ownership Certification.  As of the Sixth
Amendment Effective Date, the information included in any Beneficial Ownership
Certification delivered by or on behalf of any Borrower to a Bank on or before
the Sixth Amendment Effective Date is true and correct in all respects.

 

(q)                                 Section 5.13 of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

 

SECTION 5.13                Post-Closing Covenant.

 

(a)                                 Within 60 days following the Sixth Amendment
Effective Date (or such later date as the Administrative Agent may agree in its
sole discretion), the Borrowers shall deliver, or cause to be delivered, the
following:

 

(i)                                    Guaranties duly executed and delivered by
a Responsible Person of Subsidiaries of the Parent and Eligible Local Content
Entities, as applicable, to the extent necessary to ensure that the Borrowers
are in compliance with the requirements

 

8

--------------------------------------------------------------------------------



 

set forth in Section 5.11 and pro forma compliance with each Guarantee Ratio
Covenant as of the last day of the most recently ended fiscal quarter for which
financial statements have been delivered (or are required to have been
delivered) pursuant to Section 5.01(a) or (b), after giving pro forma effect to
the Rowan Transaction;

 

(ii)                                a certificate of the Secretary or an
Assistant Secretary (or other officer or manager reasonably acceptable to the
Administrative Agent) of each Guarantor executing a Guaranty in connection with
this Section 5.13 certifying (i) the resolutions of the governing body of such
Guarantor approving the Loan Documents to which it is a party, and the
transactions contemplated thereby, in each case evidencing any necessary company
action, (ii) the name and true signature of an agent or agents of such Guarantor
authorized to sign each Loan Document to which such Guarantor is a party and the
other documents to be delivered hereunder or thereunder, and (iii) attached true
and correct copies of the Certificate of Formation and Limited Liability Company
Agreement (or corresponding organizational documents) of such Guarantor;

 

(iii)                            with respect to each Guarantor executing a
Guaranty in connection with this Section 5.13, certificates of existence, good
standing and qualification or such corresponding certificates or other documents
from officials or agencies of such Guarantor’s jurisdiction of organization or
incorporation as the Administrative Agent reasonably requests;

 

(iv)                              favorable opinions of counsel for each
Guarantor executing a Guaranty in connection with this Section 5.13, in form and
substance, and covering such matters as are, reasonably satisfactory to the
Administrative Agent;

 

(v)                                  if any Guarantor delivering a Guaranty in
connection with this Section 5.13 is not organized under the laws of a State of
the United States of America, evidence of appointment by such Guarantor of the
Process Agent as its domestic process agent in accordance with Section 9.14;

 

(vi)                              a compliance certificate signed by the chief
financial officer or chief executive officer (or its equivalent) (or other duly
authorized financial officer of the Parent as agreed by the Administrative
Agent) of the Parent dated as of the date of such Guaranties with respect to the
Guarantee Ratio Covenants, in substantially the form of Exhibit D reflecting pro
forma compliance with the Guarantee Ratio Covenants, determined as of

 

9

--------------------------------------------------------------------------------



 

the last day of the most recently ended fiscal quarter for which financial
statements have been delivered (or are required to have been delivered) pursuant
to Section 5.01(a) or (b); and

 

(viii)                      such other documentation or information as is
reasonably requested by the Administrative Agent.

 

(b)                                 Within 30 days following the Sixth Amendment
Effective Date (or such later date as the Administrative Agent may agree in its
sole discretion), the Borrowers shall deliver, or cause to be delivered, a
certificate of the Parent signed by a Responsible Person of the Parent
attaching, and certifying as to the accuracy as of the date thereof of, an
updated report in form and substance reasonably acceptable to the Administrative
Agent, setting forth, with respect to each Rowan Adjusted Rig, (A) the Purchase
Price Adjustment applicable to such Rig, (B) the net book value of such Rig,
(C) the remaining useful life of such Rig, and (D) the amortization schedule for
such Purchase Price Adjustment, in each case as of such date of delivery.

 

(c)                                  Together with the compliance certificate
delivered pursuant to Section 5.01(a) for the first fiscal quarter ended after
the Rowan Transaction, the Borrowers shall deliver, or shall cause to be
delivered, a certificate of the Parent signed by a Responsible Person of the
Parent attaching, and certifying as to the accuracy of, an updated Schedule 4.20
as of as of the last day of such fiscal quarter giving pro forma effect to the
Rowan Transaction and otherwise in form and substance reasonably acceptable to
the Administrative Agent.  Such updated Schedule 4.20 shall be deemed to replace
the Schedule 4.20 in effect immediately prior to delivery of the certificate
described herein.

 

(r)                                    Article V of the Credit Agreement is
hereby amended by adding the following new Section 5.14:

 

SECTION 5.14                KYC and Beneficial Ownership Regulation.  Promptly
following any request therefor, provide information and documentation reasonably
requested by the Administrative Agent or any Bank for purposes of compliance
with applicable “know your customer” requirements under the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), the Beneficial
Ownership Regulation, or other applicable anti-money laundering laws.

 

(s)                                   Section 6.01(b)(i) of the Credit Agreement
is hereby amended by replacing the text reading “less than 3.00 to 1.00” therein
with text reading “less than 3.25 to 1.00”.

 

(t)                                    Section 6.01(b)(ii) of the Credit
Agreement is hereby amended by replacing the text reading “less than 85%”
therein with text reading “less than 80%”.

 

10

--------------------------------------------------------------------------------



 

(u)                                 Section 6.12(a) of the Credit Agreement is
hereby amended by removing the “and” at the end of clause (ii) thereof,
renumbering the existing clause (iii) as clause (iv) and adding a new clause
(iii) thereto as follows:

 

(iii)                            the Parent may pay cash in lieu of fractional
shares in connection with any transaction permitted hereunder, in an aggregate
amount not to exceed $1,500,000 over the term of this Agreement; and

 

(v)                                 Article VIII of the Credit Agreement is
hereby amended by adding the following new Section 8.16:

 

SECTION 8.16                Certain ERISA Matters.

 

(a)                                 Each Bank (x) represents and warrants, as of
the date such Person became a Bank party hereto, to, and (y) covenants, from the
date such Person became a Bank party hereto to the date such Person ceases being
a Bank party hereto, for the benefit of, the Administrative Agent, the Joint
Lead Arrangers and their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the Borrowers or any other Loan Party, that at
least one of the following is and will be true:

 

(i)                                    such Bank is not using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Advances, the Letters
of Credit or the Commitments,

 

(ii)                                the transaction exemption set forth in one
or more PTEs, such as PTE 84-14 (a class exemption for certain transactions
determined by independent qualified professional asset managers), PTE 95-60 (a
class exemption for certain transactions involving insurance company general
accounts), PTE 90-1 (a class exemption for certain transactions involving
insurance company pooled separate accounts), PTE 91-38 (a class exemption for
certain transactions involving bank collective investment funds) or PTE 96-23 (a
class exemption for certain transactions determined by in-house asset managers),
is applicable with respect to such Bank’s entrance into, participation in,
administration of and performance of the Advances, the Letters of Credit, the
Commitments and this Agreement,

 

(iii)                            (A) such Bank is an investment fund managed by
a “Qualified Professional Asset Manager” (within the meaning of Part VI of PTE
84-14), (B) such Qualified Professional Asset Manager made the investment
decision on behalf of such Bank to enter into, participate in, administer and
perform the Advances, the Letters of Credit, the Commitments and this Agreement,
(C) the entrance into, participation in, administration of and performance of
the Advances, the Letters of Credit, the Commitments and this Agreement
satisfies the requirements of sub-

 

11

--------------------------------------------------------------------------------



 

sections (b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of
such Bank, the requirements of subsection (a) of Part I of PTE 84-14 are
satisfied with respect to such Bank’s entrance into, participation in,
administration of and performance of the Advances, the Letters of Credit, the
Commitments and this Agreement, or

 

(iv)                              such other representation, warranty and
covenant as may be agreed in writing between the Administrative Agent, in its
sole discretion, and such Bank.

 

(b)                                 In addition, unless either (1) sub-clause
(i) in the immediately preceding clause (a) is true with respect to a Bank or
(2) a Bank has provided another representation, warranty and covenant in
accordance with sub-clause (iv) in the immediately preceding clause (a), such
Bank further (x) represents and warrants, as of the date such Person became a
Bank party hereto, to, and (y) covenants, from the date such Person became a
Bank party hereto to the date such Person ceases being a Bank party hereto, for
the benefit of, the Administrative Agent and not, for the avoidance of doubt, to
or for the benefit of the Borrowers or any other Loan Party, that the
Administrative Agent is not a fiduciary with respect to the assets of such Bank
involved in such Bank’s entrance into, participation in, administration of and
performance of the Advances, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

 

(w)                               Section 9.02(a) of the Credit Agreement is
hereby amended by restating the third block of notice information therein to
read as follows:

 

With a copy to:

 

Citibank, N.A.

811 Main Street, Suite 4000

Houston,  Texas 77002

Attention:  Derrick Lenz

Telephone:  (713) 821-4832

Facsimile:  (281) 274-9369

Email:  derrick.lenz@citi.com

 

(x)                                 The Commitment Schedule to the Credit
Agreement is hereby replaced in its entirety with Annex I-A hereto, which such
Commitment Schedule will be deemed to be automatically updated to reflect the
Commitment of the Specified Increasing Bank as described on Annex I-B hereto, on
and after giving effect to the Specified Increase Effective Date.

 

(y)                                 Schedule II (Closing Date Rigs) to the
Credit Agreement is hereby replaced in its entirety with Schedule II hereto.

 

12

--------------------------------------------------------------------------------



 

(z)                                  The attached Schedule III (Reference Rigs
for Rowan Adjusted Rigs) is hereby added as Schedule III to the Credit
Agreement.

 

(aa)                          Schedule 4.17 (Rigs) to the Credit Agreement is
hereby replaced in its entirety with Schedule 4.17 hereto.

 

(bb)                          Exhibit A (Notice of Borrowing) to the Credit
Agreement is hereby replaced in its entirety with Exhibit A hereto.

 

(cc)                            Exhibit D (Compliance Certificate) to the Credit
Agreement is hereby replaced in its entirety with Exhibit D hereto.

 

Section 3.                                           Specified Increase
Effective Date Amendments to Credit Agreement.  On the Specified Increase
Effective Date (after giving effect to the increase of aggregate Commitments
described in Section 1(b) above), the Credit Agreement shall be amended as
follows:

 

(a)                                 The definition of “Commitment Schedule” in
Section 1.01 of the Credit Agreement shall be hereby amended by replacing the
text reading “the Sixth Amendment Effective Date” with text reading
“September 30, 2019”.

 

(b)                                 The Commitment Schedule to the Credit
Agreement shall be automatically amended to reflect (i) the Commitment of the
Specified Increasing Bank as described on Annex I-B and (ii) for the avoidance
of doubt, any other modifications to the Commitments that have occurred in
accordance with the terms of the Credit Agreement since the Effective Date.

 

Section 4.                                           Reaffirmation of Guaranty. 
Each Guarantor hereby ratifies, confirms, acknowledges and agrees that its
Obligations under the Guaranty to which it is a party are in full force and
effect and that such Guarantor continues to unconditionally and irrevocably
guarantee the full and punctual payment, when due, whether at stated maturity or
earlier by acceleration or otherwise, all of the Obligations (as such term may
have been amended by this Sixth Amendment) in accordance with the terms of such
Guaranty, and its execution and delivery of this Sixth Amendment does not
indicate or establish an approval or consent requirement by such Guarantor under
such Guaranty in connection with the execution and delivery of amendments,
consents or waivers to the Credit Agreement, the Notes or any of the other Loan
Documents.

 

Section 5.                                           Representations True; No
Default.  Each of the Loan Parties represents and warrants that:

 

(a)                                 this Sixth Amendment has been duly
authorized, executed and delivered on its behalf, and the Credit Agreement, as
amended by this Sixth Amendment, and the other Loan Documents to which it is a
party, constitute the legal, valid and binding obligations of such Loan Party,
enforceable against such Loan Party in accordance with their terms, except as
such enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and by general principles of equity;

 

13

--------------------------------------------------------------------------------



 

(b)                                 the representations and warranties of such
Loan Party contained in Article IV of the Credit Agreement and in the other Loan
Documents to which it is a party are true and correct in all material respects
on and as of the date hereof as though made on and as of the date hereof (other
than (i) those representations and warranties that expressly relate to a
specific earlier date, which representations and warranties were true and
correct in all material respects as of such earlier date and (ii) those
representations and warranties that are by their terms subject to a materiality
qualifier, which representations and warranties are true and correct in all
respects); and

 

(c)                                  before and after giving effect to this
Sixth Amendment, no Default or Event of Default under the Credit Agreement has
occurred and is continuing.

 

Section 6.                                           Signing.  The date that
each of the conditions precedent set forth in this Section 6 is satisfied shall
be the “Signing Date” as such term is used in this Sixth Amendment:

 

(a)                                 the Administrative Agent (or its counsel)
has received the following:

 

(i)                                     counterparts of this Sixth Amendment
duly and validly executed and delivered by duly authorized officers of:

 

A.                                    each Loan Party;

 

B.                                    the Administrative Agent;

 

C.                                    each Issuing Bank;

 

D.                                    the Majority Banks; and

 

E.                                     each Affected Bank;

 

(ii)                                  Affected Banks agreeing, by executing and
delivering their signature pages to this Sixth Amendment, to increase their
Commitments by an aggregate amount of at least $200,000,000 and all of such
increased Commitments shall have a Termination Date of September 30, 2022 (in
each case, after giving effect to this Sixth Amendment and pro forma effect to
the Specified Increase Effective Date);

 

(iii)                               a certificate of each Loan Party dated as of
the Signing Date signed by a director or Responsible Person of such Loan Party
certifying (A) resolutions adopted by the governing body of such Loan Party
attached thereto approving or consenting to this Sixth Amendment and the
transactions contemplated hereby, in each case evidencing any necessary company
action, (B) the name and true signature of an agent or agents of such Loan Party
authorized to sign each Loan Document to which such Loan Party is a party and
any other documents to be delivered under the Loan Documents, (C) attached true,
correct and complete copies of the Bylaws and Articles of Incorporation (or
corresponding organizational documents) of such Loan Party and (D) copies of all
governmental approvals, if any, necessary for each Borrower to enter into this
Sixth Amendment;

 

14

--------------------------------------------------------------------------------



 

(iv)                              a certificate of the Parent dated as of the
Signing Date signed by a Responsible Person of the Parent certifying that,
before and after giving effect to this Sixth Amendment, (A) the representations
and warranties contained in Article IV of the Credit Agreement and the other
Loan Documents are true and correct in all material respects (other than those
representations and warranties that are subject to a materiality qualifier,
which shall be true and correct in all respects) on and as of the Signing Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they were true and correct in all material
respects (other than those representations and warranties that are subject to a
materiality qualifier, which shall be true and correct in all respects) as of
such earlier date, and except that, for purposes of this Sixth Amendment, the
representations and warranties contained in clauses (a) and (b) of Section 4.04
of the Credit Agreement shall be deemed to refer to the most recent financial
statements furnished pursuant to clauses (b) and (a), respectively, of
Section 5.01 of the Credit Agreement, (B) there has been no Material Adverse
Effect since December 31, 2018, and (C) no Default or Event of Default exists;

 

(b)                                 the Borrowers shall have delivered a report
in form and substance reasonably acceptable to the Administrative Agent, setting
forth, with respect to each Rowan Adjusted Rig, (A) the estimated Purchase Price
Adjustment applicable to such Rig, (B) the estimated net book value of such Rig,
(C) the estimated remaining useful life of such Rig, and (D) the estimated
amortization schedule for such Purchase Price Adjustment, in each case as of
such date of delivery;

 

(c)                                  at least five Business Days prior to the
Signing Date, each Borrower, if it qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation (as defined in Section 2 above), shall
deliver to each Bank that so requests, a Beneficial Ownership Certification (as
defined in Section 2 above) in relation to such Borrower; and

 

(d)                                 the Borrowers shall have paid (i) all
reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent which are payable pursuant to Section 9.04 of the Credit Agreement to the
extent invoiced one Business Day prior to the Signing Date and (ii) all fees,
costs and expenses which are payable on the Signing Date pursuant to any fee
letter or other written agreement executed in connection with this Sixth
Amendment;

 

Section 7.                                           Effectiveness.  Subject to
the last paragraph of this Section 7, this Sixth Amendment shall become
effective, the Commitments shall be increased as set forth in Section 1(a) above
(understanding that, for the avoidance of doubt, the Commitments of the
Specified Increasing Bank shall be modified after the Effective Date as set
forth in Section 1(b) above), and the Credit Agreement shall be amended as
provided in Section 2 above, in each case on the date upon which all of the
following conditions precedent have been satisfied:

 

(a)                                 the occurrence of the Signing Date;

 

(b)                                 the Administrative Agent (or its counsel)
has received the following:

 

15

--------------------------------------------------------------------------------



 

(i)                                     a favorable legal opinion from Gibson,
Dunn & Crutcher LLP, as U.S. and U.K. counsel to the Loan Parties, in such form
and covering such matters as the Administrative Agent may reasonably request;

 

(ii)                                  a Note (or in the case of any existing
Bank, an amended and restated Note) payable to each requesting Bank in the
amount of its Commitment (after giving effect to the increase of Commitments in
Section 1(a) above);

 

(iii)                               a certificate of each Loan Party dated as of
the Effective Date (but immediately before giving effect to the Rowan
Transaction) signed by a director or Responsible Person of such Loan Party
certifying (A) resolutions adopted by the governing body of such Loan Party
attached thereto approving or consenting to this Sixth Amendment and the
transactions contemplated hereby, in each case evidencing any necessary company
action (or a certification that such resolutions approving or consenting to this
Sixth Amendment have not been modified, rescinded or amended since the Signing
Date and are in full force and effect), (B) the name and true signature of an
agent or agents of such Loan Party authorized to sign each Loan Document to
which such Loan Party is a party and any other documents to be delivered under
the Loan Documents, (C) attached true, correct and complete copies of the Bylaws
and Articles of Incorporation (or corresponding organizational documents) of
such Loan Party (or a certification that there have been no amendments to such
organizational documents of such Loan Party since the Signing Date), and
(D) copies of all governmental approvals, if any, necessary for each Borrower to
enter into this Sixth Amendment (or a certification that there have been no
changes to such governmental approvals since the Signing Date);

 

(iv)                              a certificate of the Parent dated as of the
Effective Date signed by a Responsible Person of the Parent certifying that,
(A) before and after giving effect to this Sixth Amendment, (1) the
representations and warranties contained in Article IV of the Credit Agreement
and the other Loan Documents are true and correct in all material respects
(other than those representations and warranties that are subject to a
materiality qualifier, which shall be true and correct in all respects) on and
as of the Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct in all material respects (other than those representations and
warranties that are subject to a materiality qualifier, which shall be true and
correct in all respects) as of such earlier date, and except that, for purposes
of this Sixth Amendment, the representations and warranties contained in clauses
(a) and (b) of Section 4.04 of the Credit Agreement shall be deemed to refer to
the most recent financial statements furnished pursuant to clauses (b) and (a),
respectively, of Section 5.01 of the Credit Agreement, (2) there has been no
Material Adverse Effect since December 31, 2018, and (3) no Default or Event of
Default exists, (B) based on estimated, unaudited, pro forma financial
statements, the Borrowers are in pro forma compliance with the financial
covenant set forth in Section 6.01(a) of the Credit Agreement after giving
effect to the Rowan Transaction, and (C) the Rowan Transaction (as defined in
Section 2 above) has been consummated in all material respects on or prior to
July 31, 2019 in accordance with the terms and conditions of the Rowan
Transaction Agreement (as defined in Section 2 above), as such Transaction
Agreement was publicly filed on October 7, 2018 and amended by that certain Deed
of Amendment No. 1 to

 

16

--------------------------------------------------------------------------------



 

Transaction Agreement dated as of January 28, 2019, and as otherwise amended in
any manner not materially adverse to the Banks;

 

(v)                                 the Rowan Transaction shall have been
consummated on or prior to July 31, 2019 in accordance with the terms and
conditions of the Rowan Transaction Agreement and the Scheme of Arrangement;

 

(vi)                              evidence reasonably satisfactory to the
Administrative Agent that the payoff and termination of the Credit Agreement
dated as of May 22, 2018, among RDC Holdings Luxembourg S.à r.l., as borrower,
the lenders party thereto and Wells Fargo Bank, National Association, as
administrative agent, has been consummated such that all amounts outstanding
thereunder have been paid, all commitments thereunder have been terminated, all
letters of credit issued thereunder have been terminated, expired, cash
collateralized or other arrangements acceptable to the applicable issuing bank
with respect thereto have been made, as applicable, and any liens granted in
connection therewith have been released;

 

(vii)                           evidence reasonably satisfactory to the
Administrative Agent that the payoff and termination of the Amended and Restated
Credit Agreement dated as of January 23, 2014, among Rowan Companies, Inc., as
borrower, the lenders party thereto and Wilmington Trust, National Association,
as administrative agent, has been consummated such that all amounts outstanding
thereunder have been paid, all commitments thereunder have been terminated, all
letters of credit issued thereunder have been terminated, expired, cash
collateralized or other arrangements acceptable to the applicable issuing bank
with respect thereto have been made, as applicable, and any liens granted in
connection therewith have been released; and

 

(viii)                        certificates of existence, good standing and
qualification from appropriate state officials, or corresponding certificates or
other documents from relevant officials or agencies, as the Administrative Agent
reasonably requests with respect to each Loan Party;

 

(c)                                  at least five Business Days prior to the
Effective Date, each Borrower, if it qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation (as defined in Section 2 above), shall
deliver to each Bank that so requests, a Beneficial Ownership Certification (as
defined in Section 2 above) in relation to such Borrower; and

 

(d)                                 the Borrowers shall have paid all fees,
costs and expenses which are payable pursuant to Section 9.04 of the Credit
Agreement (including all reasonable fees and out-of-pocket expenses of counsel
for the Administrative Agent) or any other provision of a Loan Document to the
extent invoiced one Business Day prior to the Effective Date, or any fee letter
or other written agreement executed in connection with this Sixth Amendment.

 

The “Effective Date” shall be the date on which all of the conditions precedent
set forth in this Section 7 have been satisfied, but only to the extent such
conditions have been satisfied by 5:00 p.m. (Eastern Time) on July 31, 2019 (the
“Amendment Termination Date”).  If the Effective Date has not occurred by the
Amendment Termination Date, then on the

 

17

--------------------------------------------------------------------------------



 

Amendment Termination Date, each of (a) the amendments to the Credit Agreement
set forth in Section 2 above, (b) the increase of Commitments in
Section 1(a) above, (c) the modification in Commitments in Section 1(b) above,
and (d) all other provisions of this Sixth Amendment (including without
limitation the modification of Commitments in Section 1(b) above) shall be null
and void and of no force and effect.

 

Section 8.                                           Miscellaneous Provisions.

 

(a)                                 From and after the execution, delivery, and
effectiveness of this Sixth Amendment as set forth in Sections 6 and 7 above,
the Credit Agreement shall be deemed to be amended and modified as herein
provided, and except as so amended and modified the Credit Agreement shall
continue in full force and effect.  Each Loan Party hereby agrees and
acknowledges that the Administrative Agent, the Issuing Banks, and the Banks
require and will require strict performance by such Loan Party of all of its
respective obligations, agreements and covenants contained in the Credit
Agreement, as amended hereby, and the other Loan Documents to which it is a
party (including any action or circumstance which is prohibited or limited
during the existence of a Default or Event of Default), and no inaction or
action by the Administrative Agent, any Issuing Bank, or any Bank regarding any
Default or Event of Default is intended to be or shall be a waiver thereof. 
Each Loan Party hereby also agrees and acknowledges that no course of dealing
and no delay in exercising any right, power, or remedy conferred to the
Administrative Agent, any Issuing Bank, or any Bank in the Credit Agreement or
in any other Loan Documents or now or hereafter existing at law, in equity, by
statute, or otherwise shall operate as a waiver of or otherwise prejudice any
such right, power, or remedy.

 

(b)                                 The Administrative Agent, the Issuing Banks,
and the Banks hereby expressly reserve all of their rights, remedies, and claims
under the Loan Documents.  Nothing in this Sixth Amendment shall constitute a
waiver or relinquishment of (i) any Default or Event of Default under any of the
Loan Documents, (ii) any of the agreements, terms or conditions contained in any
of the Loan Documents, (iii) any rights or remedies of the Administrative Agent,
any Issuing Bank, or any Bank with respect to the Loan Documents, or (iv) the
rights of the Administrative Agent, any Issuing Bank, or any Bank to collect the
full amounts owing to them under the Loan Documents.

 

(c)                                  The Credit Agreement and this Sixth
Amendment shall be read and construed as one and the same instrument; provided
that no provision of this Sixth Amendment may be waived or modified without the
consent of all parties hereto.

 

(d)                                 Any reference in any of the Loan Documents
to the Credit Agreement shall be a reference to the Credit Agreement as amended
by this Sixth Amendment.

 

(e)                                  This Sixth Amendment is a Loan Document for
purposes of the provisions of the other Loan Documents.  Without limiting the
foregoing, any breach of the representations, warranties, and covenants under
this Sixth Amendment may be a Default or an Event of Default under the Loan
Documents.

 

(f)                                   This Sixth Amendment shall be construed in
accordance with and governed by the laws of the State of New York.

 

18

--------------------------------------------------------------------------------



 

(g)                                  This Sixth Amendment may be signed in any
number of counterparts and by different parties in separate counterparts and may
be in original or facsimile form, each of which shall be deemed an original but
all of which together shall constitute one and the same instrument.

 

(h)                                 The headings herein shall be accorded no
significance in interpreting this Sixth Amendment.

 

Section 9.                                           Binding Effect.  This Sixth
Amendment shall be binding upon and inure to the benefit of the Loan Parties,
the Banks, the Issuing Banks and the Administrative Agent and their respective
successors and assigns, except that the Loan Parties shall not have the right to
assign their rights hereunder or any interest herein.

 

[Signature Pages Follow.]

 

19

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

 

 

 

BORROWERS:

 

 

 

ENSCO PLC

 

 

 

 

 

 

 

By:

/s/ Evelyn Nordin

 

Name:

Evelyn Nordin

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

PRIDE INTERNATIONAL LLC

 

 

 

 

 

 

 

By:

/s/ Derek Sample

 

Name:

Derek Sample

 

Title:

President

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

 

ENSCO JERSEY FINANCE LIMITED

 

 

 

 

 

 

 

By:

/s/ Jonathan H. Baksht

 

Name:

Jonathan H. Baksht

 

Title:

Director

 

Signature Page to Commitment Increase Agreement and Sixth Amendment (Ensco)

 

--------------------------------------------------------------------------------



 

 

ALPHA ACHIEVER COMPANY

 

ENSCO OCEAN 2 COMPANY

 

ENSCO OFFSHORE INTERNATIONAL COMPANY

 

ENSCO OVERSEAS LIMITED

 

ENSCO MANAGEMENT CORP.

 

PRIDE GLOBAL II LTD.

 

 

 

 

 

 

Each By:

/s/ Derek A. Sangster

 

Name:

Derek A. Sangster

 

Title:

Director

 

 

 

 

 

ENSCO GLOBAL GMBH

 

ENSCO INTERCONTINENTAL GMBH

 

ENSCO WORLDWIDE GMBH

 

 

 

 

 

 

Each By:

/s/ Derek A. Sangster

 

Name:

Derek A. Sangster

 

Title:

Chairman

 

Signature Page to Commitment Increase Agreement and Sixth Amendment (Ensco)

 

--------------------------------------------------------------------------------



 

 

ADMINISTRATIVE AGENT:

 

 

 

CITIBANK, N.A., as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Maureen P. Maroney

 

Name:

Maureen P. Maroney

 

Title:

Vice President

 

 

 

 

 

 

BANKS AND ISSUING BANKS:

 

 

 

CITIBANK, N.A., as a Bank and an Issuing Bank

 

 

 

 

 

 

 

By:

/s/ Maureen P. Maroney

 

Name:

Maureen P. Maroney

 

Title:

Vice President

 

 

 

 

CITICORP NORTH AMERICA, INC., as an Affected Bank

 

 

 

 

 

 

 

By:

/s/ Maureen P. Maroney

 

Name:

Maureen P. Maroney

 

Title:

Vice President

 

Signature Page to Commitment Increase Agreement and Sixth Amendment (Ensco)

 

--------------------------------------------------------------------------------



 

 

DNB CAPITAL LLC, as an Affected Bank

 

 

 

 

 

 

 

By:

/s/ Philippe Wulfers

 

Name:

Philippe Wulfers

 

Title:

First Vice President

 

 

 

 

 

 

 

By:

/s/ Jessika Larsson

 

Name:

Jessika Larsson

 

Title:

Vice President

 

 

 

 

 

 

DNB BANK ASA, NEW YORK BRANCH, as an Issuing Bank

 

 

 

 

 

 

 

By:

/s/ Philippe Wulfers

 

Name:

Philippe Wulfers

 

Title:

First Vice President

 

 

 

 

 

 

 

By:

/s/ Jessika Larsson

 

Name:

Jessika Larsson

 

Title:

Vice President

 

Signature Page to Commitment Increase Agreement and Sixth Amendment (Ensco)

 

--------------------------------------------------------------------------------



 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as an Affected Bank and an Issuing Bank

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Commitment Increase Agreement and Sixth Amendment (Ensco)

 

--------------------------------------------------------------------------------



 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as an Affected Bank and an Issuing Bank

 

 

 

 

 

 

 

By:

/s/ Ming K. Chu

 

Name:

Ming K. Chu

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Virginia Cosenza

 

Name:

Virginia Cosenza

 

Title:

Vice President

 

Signature Page to Commitment Increase Agreement and Sixth Amendment (Ensco)

 

--------------------------------------------------------------------------------



 

 

HSBC BANK USA, N.A., as an Affected Bank and an Issuing Bank

 

 

 

 

 

 

 

By:

/s/ Balaji Rajgopal

 

Name:

Balaji Rajgopal

 

Title:

Director

 

Signature Page to Commitment Increase Agreement and Sixth Amendment (Ensco)

 

--------------------------------------------------------------------------------



 

 

BANK OF AMERICA, N.A., as an Affected Bank

 

 

 

 

 

 

 

By:

/s/ Christopher DiBiase

 

Name:

Christopher DiBiase

 

Title:

Director

 

Signature Page to Commitment Increase Agreement and Sixth Amendment (Ensco)

 

--------------------------------------------------------------------------------



 

 

MUFG BANK, LTD., as a Bank

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Commitment Increase Agreement and Sixth Amendment (Ensco)

 

--------------------------------------------------------------------------------



 

 

MIZUHO BANK, LTD., as a Bank

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Commitment Increase Agreement and Sixth Amendment (Ensco)

 

--------------------------------------------------------------------------------



 

 

BNP PARIBAS, as a Bank

 

 

 

 

 

 

 

By:

/s/ Sriram Chandrasekaran

 

Name:

Sriram Chandrasekaran

 

Title:

Director

 

 

 

 

 

 

 

By:

/s/ Joseph Onischuk

 

Name:

Joseph Onischuk

 

Title:

Managing Director

 

Signature Page to Commitment Increase Agreement and Sixth Amendment (Ensco)

 

--------------------------------------------------------------------------------



 

 

GOLDMAN SACHS BANK USA, a Specified Increasing Bank

 

 

 

 

 

 

 

By:

/s/ Ryan Durkin

 

Name:

Ryan Durkin

 

Title:

Authorized Signatory

 

Signature Page to Commitment Increase Agreement and Sixth Amendment (Ensco)

 

--------------------------------------------------------------------------------



 

 

AUSTRALIA AND NEW ZEALAND BANKING GROUP LIMITED, as a Bank

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Commitment Increase Agreement and Sixth Amendment (Ensco)

 

--------------------------------------------------------------------------------



 

 

MORGAN STANLEY SENIOR FUNDING, INC., as a Bank

 

 

 

 

 

 

 

By:

/s/ John Kuhns

 

Name:

John Kuhns

 

Title:

Vice President

 

Signature Page to Commitment Increase Agreement and Sixth Amendment (Ensco)

 

--------------------------------------------------------------------------------



 

 

STANDARD CHARTERED BANK, as a Bank

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Commitment Increase Agreement and Sixth Amendment (Ensco)

 

--------------------------------------------------------------------------------



 

 

BANK OF CHINA, NEW YORK BRANCH, as a Bank

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Commitment Increase Agreement and Sixth Amendment (Ensco)

 

--------------------------------------------------------------------------------



 

 

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL), as a Bank

 

 

 

 

 

 

 

By:

/s/ Elisabeth Vesseler, Per Olav Butcher-Johannessen

 

Name:

Elisabeth Vesseler

 

Title:

Attorney-at-law

 

Signature Page to Commitment Increase Agreement and Sixth Amendment (Ensco)

 

--------------------------------------------------------------------------------



 

 

NIBC BANK N.V., as a Bank

 

 

 

 

 

 

 

By:

/s/ Aitlde Ridder

 

Name:

Aitlde Ridder

 

Title:

Associate Director

 

 

 

 

 

 

 

By:

/s/ Sven de Veij

 

Name:

Sven de Veij

 

Title:

Managing Director

 

Signature Page to Commitment Increase Agreement and Sixth Amendment (Ensco)

 

--------------------------------------------------------------------------------



 

 

BARCLAYS BANK PLC, as a New Bank

 

 

 

 

 

 

 

By:

/s/ Sydney G. Dennis

 

Name:

Sydney G. Dennis

 

Title:

Director

 

Signature Page to Commitment Increase Agreement and Sixth Amendment (Ensco)

 

--------------------------------------------------------------------------------



 

 

M&T BANK, as a New Bank

 

 

 

 

 

 

 

By:

/s/ Edward Tierney

 

Name:

Edward Tierney

 

Title:

Senior Vice President

 

Signature Page to Commitment Increase Agreement and Sixth Amendment (Ensco)

 

--------------------------------------------------------------------------------



 

 

BANC OF AMERICA CREDIT PRODUCTS INC., as a Bank

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Signature Page to Commitment Increase Agreement and Sixth Amendment (Ensco)

 

--------------------------------------------------------------------------------



 

ANNEX I-A

 

COMMITMENTS

(As of the Sixth Amendment Effective Date)

 

Bank

 

Commitment

 

Termination Date

 

Citibank, N.A.

 

$

191,250,000.00

 

September 30, 2022

 

Citicorp North America, Inc.

 

$

43,750,000.00

 

September 30, 2022

 

DNB Capital LLC

 

$

241,250,000.00

 

September 30, 2022

 

HSBC Bank USA, N.A.

 

$

220,000,000.00

 

September 30, 2022

 

Deutsche Bank AG New York Branch

 

$

216,250,000.00

 

September 30, 2022

 

Bank of America, N.A.

 

$

178,000,000.00

 

September 30, 2022

 

BNP Paribas

 

$

153,000,000.00

 

September 30, 2022

 

Barclays Bank PLC

 

$

90,428,571.40

 

September 30, 2022

 

Morgan Stanley Senior Funding, Inc.

 

$

80,750,000.00

 

September 30, 2022

 

M&T Bank

 

$

75,000,000.00

 

September 30, 2022

 

Skandinaviska Enskilda Banken AB (publ)

 

$

50,000,000.00

 

September 30, 2022

 

NIBC Bank N.V.

 

$

40,000,000.00

 

September 30, 2022

 

Bank of China, New York Branch

 

$

42,500,000.00

 

September 30, 2020

 

Wells Fargo Bank, National Association

 

$

191,250,000.00

 

September 30, 2019

 

Mizuho Bank, Ltd.

 

$

153,000,000.00

 

September 30, 2019

 

MUFG Bank, Ltd.

 

$

153,000,000.00

 

September 30, 2019

 

Goldman Sachs Bank USA

 

$

80,750,000.00

 

September 30, 2019

 

Standard Chartered Bank

 

$

72,250,000.00

 

September 30, 2019

 

Australia and New Zealand Banking Group Limited

 

$

42,500,000.00

 

September 30, 2019

 

Banc of America Credit Products Inc.

 

$

25,500,000.00

 

September 30, 2019

 

Total:

 

$

2,340,428,571.40

 

—

 

 

Annex I-A to Commitment Increase Agreement and Sixth Amendment (Ensco)

 

--------------------------------------------------------------------------------



 

ANNEX I-B

 

COMMITMENTS OF SPECIFIED INCREASING BANK

(As of the Specified Increase Effective Date)

 

Bank

 

Commitment

 

Termination Date

 

Goldman Sachs Bank USA

 

$

75,000,000

 

September 30, 2022

 

Total:

 

$

75,000,000

 

—

 

 

Annex I-B to Commitment Increase Agreement and Sixth Amendment (Ensco)

 

--------------------------------------------------------------------------------



 

SCHEDULE II

 

CLOSING DATE RIGS

 

Owner

 

Rig Name

Ensco Global IV Ltd.

 

ENSCO 5004

Ensco Deepwater USA LLC

 

ENSCO 5006

Ensco Management Corp.

 

ENSCO 6002

ENSCO Global GmbH

 

ENSCO 8500

ENSCO Worldwide GmbH

 

ENSCO 8501

ENSCO Worldwide GmbH

 

ENSCO 8502

ENSCO Worldwide GmbH

 

ENSCO 8503

ENSCO Global GmbH

 

ENSCO 8504

ENSCO Worldwide GmbH

 

ENSCO 8505

ENSCO Worldwide GmbH

 

ENSCO 8506

Ensco Intercontinental GmbH

 

ENSCO DS-3

Ensco Ocean 1 Company

 

ENSCO DS-4

Ensco Intercontinental GmbH

 

ENSCO DS-5

Ensco Intercontinental GmbH

 

ENSCO DS-6

Pride Global II Ltd.

 

ENSCO DS-7

Ensco Intercontinental GmbH

 

ENSCO DS-8

ENSCO Global GmbH

 

ENSCO 72

ENSCO Global GmbH

 

ENSCO 71

ENSCO Offshore U.K. Limited

 

ENSCO 92

ENSCO Global GmbH

 

ENSCO 84

ENSCO Offshore International Company

 

ENSCO 88

ENSCO Offshore International Company

 

ENSCO 96

ENSCO Global GmbH

 

ENSCO 70

ENSCO Maritime Limited

 

ENSCO 54

ENSCO Global GmbH

 

ENSCO 87

ENSCO Offshore U.K. Limited

 

ENSCO 100

ENSCO Offshore International Company

 

ENSCO 76

ENSCO Overseas Limited

 

ENSCO 109

P.T. ENSCO Sarida Offshore

 

ENSCO 67

ENSCO Global GmbH

 

ENSCO 68

ENSCO Global GmbH

 

ENSCO 75

ENSCO Overseas Limited

 

ENSCO 101

ENSCO Global GmbH

 

ENSCO 102

ENSCO Offshore International Inc.

 

ENSCO 104

ENSCO (Barbados) Limited.

 

ENSCO 105

P.T. ENSCO Sarida Offshore

 

ENSCO 106

ENSCO Global GmbH

 

ENSCO 107

ENSCO Overseas Limited

 

ENSCO 108

ENSCO Global GmbH

 

ENSCO 120

ENSCO Global GmbH

 

ENSCO 121

ENSCO Global GmbH

 

ENSCO 122

Ensco Intercontinental GmbH

 

ENSCO 110

Ensco Intercontinental GmbH

 

ENSCO 140

Ensco Intercontinental GmbH

 

ENSCO DS-9

Ensco Ocean 2 Company

 

ENSCO DS-10

Ensco Intercontinental GmbH

 

ENSCO 141

 

--------------------------------------------------------------------------------



 

ENSCO Global GmbH

 

ENSCO 123

Alpha Achiever Company

 

ENSCO DS-12

Alpha Archer Company

 

ENSCO DS-14

Alpha Admiral Company

 

ENSCO DS-13

Alpha Achiever Company

 

ENSCO DS-11

Ensco Intercontinental GmbH

 

ENSCO DPS-1

Ensco Intercontinental GmbH

 

ENSCO MS-1

Alpha Aurora Company

 

ENSCO 112

Alpha Achiever Company

 

ENSCO 111

Alpha Mako Company

 

ENSCO 113

Alpha Manta Company

 

ENSCO 114

Alpha Orca Company

 

ENSCO 115

Rowan Rigs S.a.r.l.

 

Rowan Renaissance

Rowan Rigs S.a.r.l.

 

Rowan Resolute

Rowan Rigs S.a.r.l.

 

Rowan Reliance

Rowan Rigs S.a.r.l.

 

Rowan Relentless

Green Turtle Limited

 

Rowan Middletown

Great White Shark Limited

 

Charles Rowan

Great White Shark Limited

 

Arch Rowan

Rowan California S.A.R.L.

 

Rowan California

Atlantic Maritime Services LLC

 

Rowan Gorilla IV

Ralph Coffman Luxembourg S.a.r.l

 

Rowan Gorilla V

Rowan Offshore Luxembourg (Dubai Branch)

 

Rowan Gorilla VI

Ralph Coffman Luxembourg S.a.r.l

 

Rowan Gorilla VII

Green Turtle Limited

 

Bob Palmer

Rowan Offshore(Gibraltar) Limited

 

Rowan Mississippi

Rowan Rigs S.a.r.l.

 

Ralph Coffman

Rowan Offshore Luxembourg (Dubai Branch)

 

Joe Douglas

Rowan Drilling (Gibraltar) Limited

 

Rowan EXL I

Rowan Drilling (Trinidad) Limited (Trinidad Branch)

 

Rowan EXL II

Rowan Offshore Luxembourg (Dubai Branch)

 

Rowan EXL III

Rowan Offshore Luxembourg (Dubai Branch)

 

Rowan EXL IV

Green Turtle Limited

 

Bess Brants

Green Turtle Limited

 

Earnest Dees

Rowan N-Class (Gibraltar) Limited

 

Rowan Viking

Rowan N-Class (Gibraltar) Limited

 

Rowan Stavanger

Rowan Rigs S.a.r.l.

 

Rowan Norway

 

Schedule II to Commitment Increase Agreement and Sixth Amendment (Ensco)

 

--------------------------------------------------------------------------------



 

SCHEDULE III

 

REFERENCE RIGS FOR ROWAN ADJUSTED RIGS

 

Rowan Rig

 

Ensco Reference Rig

Rowan Renaissance

 

DS-9 & DS -10

Rowan Resolute

 

DS-9 & DS -10

Rowan Reliance

 

DS-9 & DS -10

Rowan Relentless

 

DS-9 & DS -10

Ralph Coffman

 

Ensco 120, 121 & 122

Joe Douglas

 

Ensco 120, 121 & 122

Rowan Mississippi

 

Ensco 120, 121 & 122

Rowan EXL III

 

E108, 109, & 110

Rowan EXL II

 

E108, 109, & 110

Rowan EXL I

 

E108, 109, & 110

Rowan EXL IV

 

E108, 109, & 110

Rowan Gorilla VI

 

Ensco 120, 121 & 122

Rowan Gorilla VII

 

Ensco 120, 121 & 122

Rowan Gorilla V

 

Ensco 120, 121 & 122

Bob Palmer

 

Ensco 120, 121 & 122

 

Schedule III to Commitment Increase Agreement and Sixth Amendment (Ensco)

 

--------------------------------------------------------------------------------



 

SCHEDULE 4.17

 

RIGS

 

Owner

 

Rig Name

Ensco Global IV Ltd.

 

ENSCO 5004

Ensco Deepwater USA LLC

 

ENSCO 5006

Ensco Management Corp.

 

ENSCO 6002

ENSCO Global GmbH

 

ENSCO 8500

ENSCO Worldwide GmbH

 

ENSCO 8501

ENSCO Worldwide GmbH

 

ENSCO 8502

ENSCO Worldwide GmbH

 

ENSCO 8503

ENSCO Global GmbH

 

ENSCO 8504

ENSCO Worldwide GmbH

 

ENSCO 8505

ENSCO Worldwide GmbH

 

ENSCO 8506

Ensco Intercontinental GmbH

 

ENSCO DS-3

Ensco Ocean 1 Company

 

ENSCO DS-4

Ensco Intercontinental GmbH

 

ENSCO DS-5

Ensco Intercontinental GmbH

 

ENSCO DS-6

Pride Global II Ltd.

 

ENSCO DS-7

Ensco Intercontinental GmbH

 

ENSCO DS-8

ENSCO Global GmbH

 

ENSCO 72

ENSCO Global GmbH

 

ENSCO 71

ENSCO Offshore U.K. Limited

 

ENSCO 92

ENSCO Global GmbH

 

ENSCO 84

ENSCO Offshore International Company

 

ENSCO 88

ENSCO Offshore International Company

 

ENSCO 96

ENSCO Global GmbH

 

ENSCO 70

ENSCO Maritime Limited

 

ENSCO 54

ENSCO Global GmbH

 

ENSCO 87

ENSCO Offshore U.K. Limited

 

ENSCO 100

ENSCO Offshore International Company

 

ENSCO 76

ENSCO Overseas Limited

 

ENSCO 109

P.T. ENSCO Sarida Offshore

 

ENSCO 67

ENSCO Global GmbH

 

ENSCO 68

ENSCO Global GmbH

 

ENSCO 75

ENSCO Overseas Limited

 

ENSCO 101

ENSCO Global GmbH

 

ENSCO 102

ENSCO Offshore International Inc.

 

ENSCO 104

ENSCO (Barbados) Limited.

 

ENSCO 105

P.T. ENSCO Sarida Offshore

 

ENSCO 106

ENSCO Global GmbH

 

ENSCO 107

ENSCO Overseas Limited

 

ENSCO 108

ENSCO Global GmbH

 

ENSCO 120

ENSCO Global GmbH

 

ENSCO 121

ENSCO Global GmbH

 

ENSCO 122

Ensco Intercontinental GmbH

 

ENSCO 110

Ensco Intercontinental GmbH

 

ENSCO 140

Ensco Intercontinental GmbH

 

ENSCO DS-9

Ensco Ocean 2 Company

 

ENSCO DS-10

Ensco Intercontinental GmbH

 

ENSCO 141

 

--------------------------------------------------------------------------------



 

ENSCO Global GmbH

 

ENSCO 123

Alpha Achiever Company

 

ENSCO DS-12

Alpha Archer Company

 

ENSCO DS-14

Alpha Admiral Company

 

ENSCO DS-13

Alpha Achiever Company

 

ENSCO DS-11

Ensco Intercontinental GmbH

 

ENSCO DPS-1

Ensco Intercontinental GmbH

 

ENSCO MS-1

Alpha Aurora Company

 

ENSCO 112

Alpha Achiever Company

 

ENSCO 111

Alpha Mako Company

 

ENSCO 113

Alpha Manta Company

 

ENSCO 114

Alpha Orca Company

 

ENSCO 115

Rowan Rigs S.a.r.l.

 

Rowan Renaissance

Rowan Rigs S.a.r.l.

 

Rowan Resolute

Rowan Rigs S.a.r.l.

 

Rowan Reliance

Rowan Rigs S.a.r.l.

 

Rowan Relentless

Green Turtle Limited

 

Rowan Middletown

Great White Shark Limited

 

Charles Rowan

Great White Shark Limited

 

Arch Rowan

Rowan California S.A.R.L.

 

Rowan California

Atlantic Maritime Services LLC

 

Rowan Gorilla IV

Ralph Coffman Luxembourg S.a.r.l

 

Rowan Gorilla V

Rowan Offshore Luxembourg (Dubai Branch)

 

Rowan Gorilla VI

Ralph Coffman Luxembourg S.a.r.l

 

Rowan Gorilla VII

Green Turtle Limited

 

Bob Palmer

Rowan Offshore(Gibraltar) Limited

 

Rowan Mississippi

Rowan Rigs S.a.r.l.

 

Ralph Coffman

Rowan Offshore Luxembourg (Dubai Branch)

 

Joe Douglas

Rowan Drilling (Gibraltar) Limited

 

Rowan EXL I

Rowan Drilling (Trinidad) Limited (Trinidad Branch)

 

Rowan EXL II

Rowan Offshore Luxembourg (Dubai Branch)

 

Rowan EXL III

Rowan Offshore Luxembourg (Dubai Branch)

 

Rowan EXL IV

Green Turtle Limited

 

Bess Brants

Green Turtle Limited

 

Earnest Dees

Rowan N-Class (Gibraltar) Limited

 

Rowan Viking

Rowan N-Class (Gibraltar) Limited

 

Rowan Stavanger

Rowan Rigs S.a.r.l.

 

Rowan Norway

 

Schedule 4.17 to Commitment Increase Agreement and Sixth Amendment (Ensco)

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

NOTICE OF BORROWING

 

[See attached.]

 

Exhibit A to Commitment Increase Agreement and Sixth Amendment (Ensco)

 

--------------------------------------------------------------------------------



 

EXHIBIT D

 

COMPLIANCE CERTIFICATE

 

[See attached.]

 

Exhibit D to Commitment Increase Agreement and Sixth Amendment (Ensco)

 

--------------------------------------------------------------------------------